DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/14/2020 is considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1, 2, 5-15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (US 20130181703), hereinafter ‘Ausserlechner’.

Regarding Claim 1, Ausserlechner teaches a sensor device (Fig. 10), comprising: a busbar (Fig. 10, 120 and 1020); a dielectric arranged on the busbar (Fig. 10 110 printed circuit board; known in art a dielectric material is a substance that is a poor conductor of electricity, and used as an insulating layer in the PCB build up); and a sensor chip (Fig. 10, 130 which comprises sensor 132; Para [0045]) arranged on the dielectric (Fig. 10, 110), wherein the sensor chip is configured to measure a magnetic field induced by an electric current flowing through the busbar (Para [0045] sensor chip 130 and the magnetic field sensor 132 are associated to the current conductor 120 or the magnetic field producing region 126 and are adapted to measure a current flowing through the current conductor 120), and wherein a surface of the dielectric facing toward the busbar is spaced from the busbar in an area along an entire periphery of the dielectric (surface of dielectric shown by arrow in annotated Fig. 10 below spaced from busbar section 1020).


    PNG
    media_image1.png
    547
    826
    media_image1.png
    Greyscale

Regarding Claim 2, Ausserlechner further discloses wherein the busbar comprises a first section and a second section (Fig. 10, busbar first section 120, busbar second section 1020), wherein the first section is connected to the dielectric (Fig. 10, busbar first section 120 

Regarding Claim 5, Ausserlechner further discloses wherein a spacing between the dielectric and the busbar is provided by a base arranged on the busbar, wherein the dielectric is mechanically connected to the base (Fig. 10, base interpreted as 120 of busbar 120/1020; in the alternative base interpreted as top section of 120 as annotated below similarly to Applicants dotted section 20A of Fig. 3).

    PNG
    media_image2.png
    547
    826
    media_image2.png
    Greyscale

Regarding Claim 6, Ausserlechner further discloses wherein a spacing between the dielectric and the busbar is provided by a depression in the busbar (Fig. 10 discloses depression in the busbar as shown below).

    PNG
    media_image3.png
    547
    826
    media_image3.png
    Greyscale

Regarding Claim 7, Ausserlechner further discloses wherein a spacing between the dielectric and the busbar is provided by a further dielectric which is arranged between the busbar and the dielectric (Para [0061] the sensor package, however, may comprise not only the printed circuit board as insulating layer between the sensor chip and the current conductor (like in FIGS. 1A, 1C and 2) but may also comprise further insulating layers or other layers arranged between the sensor chip and the current conductor; Para [0083] an additional insulation layer between the sensor chip and the printed circuit board).

Regarding Claim 8, Ausserlechner further discloses wherein a spacing between the dielectric and the busbar is provided by a shaping of the dielectric so that the dielectric has different thicknesses (Fig. 1C, dielectric 110i showing different thicknesses at region 110i, per Para [0064], and as shown by occupied space 130).

Regarding Claim 9, Ausserlechner further discloses wherein a distance between the sensor chip and the busbar is in a range from 5 micrometers to 2 millimeters (Para [0063] vertical dimension hp of Fig. 2 can be larger than 50 .mu.m).

Regarding Claim 10, Ausserlechner further discloses an encapsulation material formed in one piece, wherein the busbar, the dielectric and the sensor chip are encapsulated by the encapsulation material (Fig. 7B, mold body 140 encapsulating the busbar, the dielectric and the sensor chip).

Regarding Claim 11, Ausserlechner further discloses wherein the encapsulation material is arranged within a spacing between the dielectric and the busbar (Fig. 7B, mold material 140’ within a spacing between bottom of 110 and side of 120; further in configuration of Fig. 7B with Fig. 10).
Regarding Claim 12, Ausserlechner further discloses a lead frame (Fig. 4, 120 and 112), comprising a first part of the lead frame (Fig. 4, bottom portion of busbar 120) and a second part of the lead frame (Fig. 4, 112), wherein a thickness of the first part of the lead frame is greater than a thickness of the second part of the lead frame (shown in Fig. 4), wherein the busbar is formed by the first part of the lead frame (Fig. 4, bottom portion of 120), and wherein the second part of the lead frame (Fig. 4, 112) forms a connecting lead which is electrically connected to the sensor chip (Fig. 4, electrically connected to 130 via 114).

Regarding Claim 13, Ausserlechner further discloses wherein the sensor device has no magnetic field concentrator (Para [0016] described as core-less magnetic sensor thus having nor concentrator).

Regarding Claim 14, Ausserlechner further discloses wherein the dielectric comprises at least one of: ceramic, glass, silicone-based materials, or polymer-based materials (Fig. 10 110 printed circuit board; known in art a printed circuit broad dielectric make up includes glass fiber epoxy resin).

Regarding Claim 15, Ausserlechner teaches a sensor device (Fig. 6A), comprising: a lead frame (Fig. 6A, 126 of 120 and 112), comprising a first part of the lead frame (Fig. 6A, 126 of 120) and a second part of the lead frame (Fig. 6A, 112), wherein a thickness of the first part of the lead frame is greater than a thickness of the second part of the lead frame (Fig. 6A); a busbar formed by the first part of the lead frame (Fig. 6a, 126 is region of 120); a connecting lead formed by the second part of the lead frame (Fig. 6A, 112); and a sensor chip arranged on the connecting lead (Fig. 6a, 130 sensor chip arranged on 112), wherein the sensor chip is configured to measure a magnetic field induced by an electric current flowing through the busbar (Para [0045] sensor chip 130 and the magnetic field sensor 132 are associated to the current conductor 120 or the magnetic field producing region 126 and are adapted to measure a current flowing through the current conductor 120, for example from the first contact region 122 via the magnetic field producing region 126 to the second contact region 124, by measuring the magnetic field produced by the current), wherein, in an orthogonal projection of the sensor chip onto the busbar, the sensor chip overlaps at least partially with the busbar (Fig. 6a, as annotated below, orthogonal projection of chip 130 overlaps partially with busbar region 126).

    PNG
    media_image4.png
    475
    512
    media_image4.png
    Greyscale


Regarding Claim 18, Ausserlechner further discloses wherein the sensor chip is arranged on a surface of the connecting lead facing away from the busbar (Fig. 6A).

Regarding Claim 20, Ausserlechner further discloses wherein a distance between the sensor chip and the busbar is in a range from 5 micrometers to 2 millimeters (Para [0063] vertical dimension hp of Fig. 2 can be larger than 50 .mu.m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner (US 20130181703), hereinafter ‘Ausserlechner’.

Regarding Claim 3, Ausserlechner discloses the claimed invention except for wherein the busbar is formed in one piece.  However it would have been obvious to one with ordinary skill in the art at the time of the invention, to form the current conductor 120 and additional conductor 1020 as one integral piece as Ausserlechner discloses the benefit of the additional series resistance layer keeps the dissipation low and allows to reduce the dissipation considerably while keeping the magnetic field produced by the magnetic field producing region still high in response to the increased vertical dimension in addition it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  

    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
[AltContent: rect]
Regarding Claim 4, Ausserlechner further discloses wherein a spacing between the dielectric and the busbar is provided by a depression in the busbar (As interpreted in the obvious statement of Claim 3 above regarding the conductor as one integral piece, Fig. 10 discloses depression in the busbar as shown below).

    PNG
    media_image3.png
    547
    826
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
[AltContent: rect] 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    1
    1
    media_image6.png
    Greyscale
[AltContent: rect]
Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 16, the closest prior art fails to disclose “an encapsulation material formed in one piece, wherein the busbar, the connecting lead and the sensor chip are encapsulated by the encapsulation material, and the encapsulation material is arranged between the busbar and the sensor chip” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  All subsequent claims would also allowable due to dependency.
Regarding Claim 19, the closet prior art fails to disclose “wherein the sensor chip is arranged on a surface of the connecting lead facing toward the busbar” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868